Citation Nr: 1231470	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for sarcoidosis, claimed as a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1985 to April 1986 and unverified periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

Historically, in April 2006 the RO denied the Veteran's claim for entitlement to service connection for sarcoidosis.  In February 2007, the RO readjudicated the claim based on receipt of new evidence, and denied the claim, as well as denied the Veteran's claim for entitlement to service connection for a left knee disability.  Thereafter, additional service treatment reports were received into the record.  In a July 2008 rating decision, the RO recognized the prior April 2006 and February 2007 rating decisions, reconsidered the claims (pursuant to 38 C.F.R. § 3.156(c)), and continued the denial of the Veteran's claims for service connection.  In August 2008, the Veteran submitted a statement that he wished to appeal the RO decision.  An SOC was issued on February 9, 2009.  A VA Form 9 was received by VA on May 1, 2009.  The Veteran had 60 days from issuance of the February 2009 SOC or one year from the rating decisions in which to appeal the denial.  As the Veteran's VA Form 9 was not received until May 1, 2009, the Board finds that there has not been a timely substantive appeal to the April 2006 or February 2007 rating decisions.  The Veteran's May 1, 2009 VA Form, substantive appeal, was timely only as to the July 2008 rating decision.  However, as noted above, additional Reserve service treatment reports were received into the record subsequent to the February 2007 and April 2006 rating decisions.  As such, the appeal stems from the claims which were pending at the beginning of the appeal period, and finality does not attach as to the April 2006 and February 2007 rating decisions.

In March 2010, the Veteran testified before a Decision Review Officer (DRO) in Waco, Texas.  A transcript of that hearing is of record.

The issue of entitlement to service connection for sarcoidosis, claimed as a lung disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to a left knee injury in service.

2.  The Veteran is less than credible with regard to continuity of symptomatology of left knee pain since service.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a left knee disability causally related to active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in April 2008, VA informed the appellant of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notices does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains service treatment records (STRs), Social Security Administration (SSA) records, private medical records, and the statements of the Veteran in support of his claim.  

The Board has considered whether a VA examination on the issue of entitlement to service connection for a left knee disability is warranted, but finds that it is not. The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

In the present claim, there is competent evidence of a current disability and evidence of an event in service; however, as discussed in further detail below, the Board finds that there is no competent credible indication that the Veteran's current disability may be associated with an incident in service.  Moreover, there is no credible indication that there has been persistent or recurrent symptoms of disability since service.  Finally, the Board finds that there is sufficient competent evidence on file for the Secretary to make a decision on the claim.  Thus, the Board finds that a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 81 (2006).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element for entitlement to service connection on a direct-incurrence basis is a current disability.  A July 2006 private x-ray of the Veteran's left knee reflects that it had marginal spurring noted from the superior aspect of the patella.  No other abnormality was identified in the left knee.  Thus, the Board finds that the first element, marginal spurring, has been met.

The second element for entitlement to service connection on a direct-incurrence basis is an in-service disease or injury.  A June 22, 1986 Reserve service treatment report reflects that the Veteran had complaints of a rash on his arms, face, and leg accompanied by a sore throat and muscle spasms.  The Veteran reported that he had muscle aches and that standing for long periods of time causes him to get dizzy.  The record was entirely negative for a fall or specific knee injury.  

The records further reflect that the Veteran was admitted to the hospital on June 24 with a fever and myalgia.  He reported that he had pain in his knees and ankles with an onset of three to four days.  He complained of pain and soreness all over.  A week into his hospitalization, on July 2, 1986, the Veteran complained of swelling and pain in his left knee.  Initially, there was no evidence of effusion and the pain was thought to be part of the generalized viral arthralgia.  The record reflects that a "tap" would be considered if there was objective evidence of effusion.  Subsequently, a moderate sized effusion was seen.  Aspiration of the effusion revealed moderate WBC with no organisms seen.  

The Veteran had a subsequent resolution in the effusion.  The Veteran's subsequent hospital course was that of deferevescence (abatement of fever) and resolution of myalgias.  The Veteran's final diagnosis was "syndrome complex of fever, pulmonary infiltrates, left knee effusion and transient hepatitis - etiology undetermined, resolving.  Suspect viral etiology."  The Veteran was discharged to his civilian home with no medical therapy.  His condition on discharge was improving with no diet and no activity restrictions.  The Board finds that the second element has been met by the clinical evidence of a fever, body aches, and effusion of the left knee.

The third requirement for service connection is medical evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds that this element has not been met.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a left knee disability causally related to active service. 

There is no clinical evidence of record which reflects that the Veteran's current left knee disability is causally related to service.  In addition, there is no competent credible evidence of continuity of symptomatology.  The Veteran asserts that while in service he became very sick and was running high temperatures.  (See DRO hearing transcript page 2.)  He further avers that while he was standing in line for food, he fell down to his knees and had to crawl back to the barracks.  In a written statement dated in August 2006, the Veteran stated that he had been waiting for breakfast in the food line when his whole body started to hurt.  He stated that he was in so much pain that he dropped to his knees and had to crawl on his hands and knees.  In his VA Form 9, dated in March 2009, the Veteran stated that he injured his knee in service and had a left knee "fusion" done in service.  

The Board finds that the Veteran is less than credible with regard to his knee injury in service.  While the Veteran now contends that he injured his knee when he fell and crawled on it, the STRs contemporaneous to the Veteran's service are negative for any such incident.  Moreover, the Board finds that the STRs which do discuss the knee, indicate that the knee effusion was possibly related to an infection.  The Board finds that if the Veteran had fallen on his knee, as he now contends, it would have been reasonable for him to have reported such an incident to the clinicians at that time, or in the three weeks of hospitalization.  

The Board also notes that while the Veteran reports that he had a knee "fusion" in service, the clinical records reflect knee "effusion", a vastly different occurrence.  A knee fusion would be indicative of some type of fixation of a joint or bone (operative formation of ankylosis or arthrodesis), while effusion refers to the escape of fluid into a part or tissue.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  

In considering the Veteran's assertion of the alleged injury in service, the Board acknowledges that he did have a fever, body pain, and left knee effusion in service; however, the Board has also considered the unlikelihood that he would have to crawl on his hands and knees from the food line to his barracks, the lack of an allegation of a fall or crawling in the clinical records which extensively document the Veteran's complaints and treatment, and the clinical findings which reflect no effusion until a week into hospitalization with an etiology unknown but possibly viral.

The Board also finds that the Veteran is less than credible with regard to continuity of symptoms since service.  The Veteran testified that he has been treated on a recurring basis ever since the initial injury in 1986, by Dr. H. in Tyler, Texas.  (See DRO hearing testimony pages 2 and 3.)  Records from Dr. H. are associated with the claims file; however, they reflect that the Veteran was not seen until 14 years after separation from service.  

An April 26, 2000 private record to obtain a clinical history reflects that the Veteran stated that his left leg started to hurt since he slipped in April 2000.  His medical condition immediately before the onset of the current complaints was reported to be low back pain with right leg only symptoms.  

A May 12, 2000 record entitled "New patient history and physical examination" reflects that the Veteran presented himself for the first time.  Moreover, the Veteran's primary complaint related to his back with radiating pain.   That record reflects that the Veteran had a work related injury in June 1999 and developed back pain, loss of feeling in his right leg, and radiation of pain in the right leg and foot.  He then had a subsequent work injury in April 2000 whereupon his right leg gave way and he slipped and fell.  The records are entirely negative for left knee pain since service.  Upon clinical examination, the examiner found that the Veteran had normal range of motion of the knees and no tenderness on palpation.  The May 2000 private record reflects that the Veteran's hobbies were gardening, fishing, hunting, and basketball. 

The Board finds that if the Veteran had had continuity left knee pain since service, it would have been reasonable for him to have mentioned it when giving his clinical history as a new patient, or upon clinical examination, in 2000, and for such to have been noted; it is not.  The Board also notes that records in 1999 also reflect that the Veteran had a post service work injury in 1999 when he injured his back with radiating right leg pain.  Those records are also negative for any left knee complaints.  Moreover, the Veteran's allegation of continuity of pain since service is somewhat unreasonable when considered with his reported hobbies of gardening and basketball. 

The claims file also includes SSA records for the Veteran.  The records are negative for any complaints of a left knee injury in service or for complaints of the left knee since service.  The Veteran reported that he had back, leg, and neck problems which originated in June 1999, the date of his post-service work-related injury.  

The earliest clinical record of left knee complaints approximately twenty years after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board finds that any statements by the Veteran that he has had a left knee disability since service are less than credible when considered with the record as a whole, to include his in service records, and numerous post service clinical records.  

The Board finds that the records made contemporaneous to service in 1986, at the time the Veteran sought treatment, and made for the purpose of treatment, are more credible than a statement made by the Veteran approximately 25 years later for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Board notes that the Veteran may sincerely believe that his knee disability is causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu supra.  There is no competent clinical evidence of record which reflects that the Veteran has a current left knee disability causally related to active service, to include his effusion in service.

In sum, in the absence of a clinical opinion of a nexus between the Veteran's service and his current left knee disability, or of competent credible evidence of continuity of symptoms since service, the Veteran's initial demonstration of left knee disability approximately 20 years after service, is too remote from service to warrant service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a left knee disability is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

The Board finds that further development with regard to the Veteran's military status is required prior to Board adjudication of the claim for service connection for sarcoidosis.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

The clinical records reflect that the Veteran arrived at Fort Hood, Texas, on June 21, 1986 for Reserve duty and complained of illness since the previous evening.  The records further reflect that the Veteran reported that he had been feeling well the day before coming to Fort Hood, but on the evening of June 20th, he drank a few beers, thought he got bitten by a few mosquitoes, and told his friends that he "was not feeling too well."  He reported that he had generalized malaise and subjective fever with anorexia.  

The evidence of record does not indicate if the Veteran was on Reserve duty on the evening of June 20, 1986 when he first began to feel ill.  Moreover, it does not indicate what type of Reserve duty was performed on June 21, 1986.  Thus, it is essential for the Board to know if the Veteran was on Reserve duty on the evening of June 20, 1986 and if he was, whether such Reserve duty was ACDUTRA or INACDUTRA.  Records reflect that he was assigned to the 141st Field Service ARN.  

The clinical records reflect that the Veteran was hospitalized for 21 days (June 24 - July 15, 1986).  The final diagnosis was "syndrome complex of fever, pulmonary infiltrates, left knee effusion and transient hepatitis - etiology undetermined, resolving.  Suspect viral etiology."  The Veteran was discharged with no diet and no activity restrictions.  An addendum reflects that the subsequent serum level for angiotensin converting enzymes was 23 (12-38).   

Even if the Veteran was on active duty for training when he initially became ill, the analysis does not end there.  38 C.F.R. § 3.303 (c) states that conditions of an infectious nature are to be considered with regard to the circumstances of the infection and if manifested in less than the respective incubation periods after reporting for duty, they will be held to have preexisted service.  Thus, a clinical opinion which discuses the likely incubation period for the Veteran's June and July 1986 illness, with reported onset of symptoms on the evening of June 20th, 1986 and clinical observation of symptoms on June 21, 1986 would be useful to the Board.


Accordingly, the case is REMANDED for the following action:

1.  Contact the 141st Field Service ARN in Tyler, Texas and/or Fort Hood, Texas and determine the Veteran's exact dates of service in June 1986 and whether such service was INACDUTRA or ACDUTRA.  If the Veteran's personnel records do not provide the pertinent information, request copies of the unit records which reflect the dates of annual training in 1986 with travel to Fort Hood, Texas.  

2.  Thereafter, if the Veteran was on ACDUTRA on June 20, 1986, forward the claims file to a clinician to obtain a clinical opinion which discusses the likely incubation period for the Veteran's June and July 1986 illness, with reported onset of symptoms on the evening of June 20th, 1986 and clinical observation of symptoms on June 21, 1986.  The basis and rationale should be provided for any opinion proferred.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for sarcoidosis.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


